DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 9-13, filed 8/19/2021, with respect to claims 1 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-20 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed electrochemical cells are novel over the closest prior art – Lunt (US 2015/0333340 A1).
Regarding Claims 1 and 20, Lunt discloses all features of the claimed electrochemical cells except, “wherein the porous structure of the first electrochemical cell has a flow resistance less than an average flow resistance of the porous structures of the plurality of electrochemical cells.”  In particular, Lunt discloses the porous structure of the cathode flow field 240 comprises pores (micro channels 480), which may be formed along the entire length or just a portion of the separating portion may be sized and spaced in such a way to provide oxygen availability to a majority of catalyst sites that would otherwise by shadowed by the portion of cathode flow field 240 porous structure that separates inlet channels 460 and outlet channels 470 [par. 0029; Fig. 3], but fails to teach forming the pores of various electrochemical cells to be different than any other.  Thus, the claimed feature includes an inventive step and renders the claimed patentable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724